In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00271-CV

 PAUL REDMOND KEATING, Appellant             §   On Appeal from the 462nd District
                                                 Court

                                             §   of Denton County (17-8369-431)
 V.
                                             §   January 20, 2022

 BEVERLY CAROLYNN KEATING,                   §   Memorandum Opinion by Chief
 Appellee                                        Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse the portions of the final

divorce decree related to the amount of spousal maintenance and remand this case to

the trial court for a new trial on those issues. We affirm all other aspects of the decree.
      It is further ordered that Appellee Beverly Carolynn Keating shall pay all costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth